DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Christensen on 14 May 2021.
The application has been amended as follows: 
CLAIM 11: A handheld peristaltic rotor device for locating collector ducts of Schlemm’s canal of an eye, the handheld peristaltic rotor device comprising:
a rotor having a proximal portion and a distal open end, the distal open end comprising a distal rim surface and a corneal clearance portion;
a plurality of compression elements protruding from the distal rim surface; and
a handle connected to the proximal portion of the rotor to facilitate manual rotation of the rotor, the handle comprising an elongated rod of rigid material, 
wherein the rotor and the plurality of compression elements are configured to cause a blood reflux into Schlemm’s canal from one or more occluded episcleral surface regions of an eye by positioning the rotor on an episcleral surface of the eye and rotating the rotor.

CLAIM 17 is CANCELLED.



Allowable Subject Matter
Claims 11-16, 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the apparatus as claimed by Applicant. In particular, the prior art fails to disclose or suggest a handheld peristaltic rotor device with a handle and a rod in combination with a rotor that comprises a corneal clearance portion and a rim portion with compression elements protruding from the rim surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        17 May 2021